Citation Nr: 0615970	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this matter in November 2005 for further 
evidentiary development, and that the development requested 
in the Board's remand has been accomplished to the extent 
possible.  This case is now ready for further appellate 
review.


FINDING OF FACT

The veteran has service-connected disabilities of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSION OF LAW

The veteran is unemployable by reason of service-connected 
disabilities.  38 U.S.C.A. § 5107 (West 1992); 38 C.F.R. §§ 
3.340, 4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that as a result of the Board's decision to grant the 
benefit sought, any failure to notify and/or develop the 
claim under the VCAA cannot be considered prejudicial to the 
veteran.

The veteran is seeking a total rating for compensation 
purposes based on individual unemployability due to service-
connected disability.  The veteran asserted in his July 2004 
Department of Veterans Affairs (VA) Form 21-8940 that he 
first became too disabled to work in June of 2004.  

The veteran, who received a high school education, and has 
work experience in manufacturing and as a truck driver, is 
service-connected for chronic lumbosacral strain, recently 
rated 40 percent disabling; bilateral pes planus with mild 
hammertoe deformity left 4th and 5th toes, currently rated 30 
percent disabling; adjustment disorder with depression 
secondary to musculoskeletal conditions associated with 
adhesive capsulitis (frozen shoulder), rated 30 percent 
disabling; adhesive capsulitis (frozen shoulder), left 
shoulder, rated 20 percent disabling; bursitis of the left 
hip, rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; left lower extremity radiculopathy, rated 10 
percent disabling, and bilateral hearing loss, evaluated as 
noncompensable.  These equate to combined evaluations for 
compensation purposes of 70 percent from June 2002, 90 
percent from April 2004, and 80 percent, currently.  

The question for consideration is whether the numerous 
manifestations of the veteran's service-connected 
disabilities now preclude his employment.  The veteran has 
not been gainfully employed since August of 2001 or 2002.  

September 2002 VA joints examiner revealed the examiner's 
comment that the veteran's left shoulder condition had had an 
adverse effect on the veteran's usual occupation, noting that 
he was normally a big rig truck driver and was temporarily 
discontinuing that.  It was further noted that the veteran's 
efforts to perform that duty was impacted by multiple and 
separate issues, and that the specific activities he would be 
unable to do because of his left shoulder would be loading, 
unloading, securing of the truck, and lifting large items.

September 2002 VA spine examination revealed that the same 
examiner opined that the veteran's lumbosacral strain also 
had an adverse effect on the veteran's usual occupation as a 
truck driver.  In addition to the same limitations noted as a 
result of his left shoulder disorder, he indicated that the 
veteran limited himself to driving no more than "80" hours 
a stretch and then pulling over and stretching and relaxing 
his back.

A March 2004 private psychological examination report notes 
an Axis I diagnosis that included adjustment disorder with 
mixed anxiety and depressed mood.  The examiner commented 
that it appeared that the veteran was completely unable to 
work, suspecting that this could be verified medically and 
that in addition to his concomitant physical condition, his 
adjustment to these problems was completely unsatisfactory 
and very likely to exacerbate into major depression or 
perhaps even worse.  The examiner did not believe that the 
veteran would adjust to any type of vocational activity.  The 
prognostic picture for the veteran was highly guarded.

May 2004 VA mental disorders examination revealed that the 
veteran reported being unable to work because of his physical 
problems since August 1, 2002.  It was further noted that the 
veteran had worked as a truck driver for over 20 years, and 
that over the last 15 years, he worked for a private company 
that went out of business.  He had hoped to return to this 
company following his recovery from shoulder injuries in a 
capacity other than as a truck driver, but now this was not 
possible.  This examiner did not find that his psychiatric 
condition rendered him unemployable, noting that in the past, 
it had not significantly impacted his employability.

May 2004 VA feet examination revealed the comment that while 
the veteran was unemployed and had a difficult time being on 
his feet, his feet were not found to interfere with his 
employment at this time.  The examiner further noted that the 
veteran had stopped working some time ago because of 
bilateral shoulder problems and that the major functional 
impact concerning both feet would be pain on repetitive use.

VA spine examination in May 2005 revealed that the major 
functional impact of the veteran's back disability was pain 
on repetitive use.  The examiner further noted that 
currently, the veteran was "not employed so the back does 
not interfere with his job, but it does interfere with daily 
activities because he cannot do a lot of extensive activities 
any more and cannot drive for long distances and appeared to 
be in a lot of discomfort today."


II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), the ratings for the 
veteran's service-connected disabilities combine to at least 
a 70 percent rating, effective since June 2002.  Therefore, 
the veteran is eligible for consideration for a total rating 
for individual unemployability under 38 C.F.R. § 4.16(a), and 
the remaining issue is whether the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.

As was noted above, the veteran asserted in his July 2004 VA 
Form 21-8940 that he became too disabled to work in June 
2004, and that he had not been gainfully employed in his 
occupation as a truck driver since August of 2001 or 2002.

In addition, the Board notes that it is clear that the 
September 2002 VA joints and spine examiner found that the 
veteran's left shoulder and lumbosacral strain had an adverse 
effect on the veteran's usual occupation as a truck driver, 
noting various truck driver activities that the veteran was 
now unable to perform. 

Moreover, a private psychologist commented in March 2004 that 
it appeared that the veteran was completely unable to work, 
suspecting that this could be verified medically and that in 
addition to his concomitant physical condition, his 
adjustment to these problems was completely unsatisfactory 
and very likely to exacerbate into major depression or 
perhaps even worse.  This examiner also did not believe that 
the veteran would adjust to any type of vocational activity.  

In this regard, the Board recognizes that the evidence of 
record includes the opinion of the May 2004 VA mental 
disorders examiner that the veteran's psychiatric condition 
did not render him unemployable, and the May 2005 VA spine 
examiner's comment that the veteran was not employed so the 
back did not interfere with his job, but it does interfere 
with daily activities because he cannot do a lot of extensive 
activities any more and cannot drive for long distances.  

However, the Board finds that the May 2004 VA did not offer 
an explanation as to why he believed the veteran's 
psychiatric disorder did not significantly impact his 
employability, and the Board does not find that the May 2005 
VA spine examiner's opinion actually supports the conclusion 
that the veteran was not employable as a result of service-
connected disability.  

More specifically, the Board interprets the May 2005 VA spine 
examiner's comment about interference with employment to mean 
that an opinion on whether the veteran's back disability 
interfered with his employment was unnecessary because the 
veteran was not employed at the current time.  In fact, the 
Board finds that the examiner's subsequent comment that the 
veteran cannot drive long distances actually implies that 
this examiner believes his back disability currently impacts 
on the veteran's ability to engage in his usual occupation as 
a truck driver.

Therefore, based on the above analysis, the Board will give 
the veteran the benefit of the doubt, and find that the 
opinions of the September 2002 VA examiner, March 2004 
psychologist, and even the May 2005 VA spine examiner support 
the conclusion that a total rating based on individual 
unemployability is warranted in this matter.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


